Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 17 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Delaporte, US 2017/0038799 A1 (hereinafter “Delaporte”).
Regarding claim 1, Delaporte discloses a touch flexible printed circuit (see at least FIGS. 5-10 illustrating a flexible printed circuit 439 used in a touch screen device with touch displays 425 and 435 described at least at [0065]-[0068]) , comprising at least two unfoldable portions (see at least FIGS. 5-10 illustrating two rigid display portions 423 and 437 as described at least at [0066]) and at least one foldable portion (see at least FIG. 10 illustrating sliding connector 429 along with flexible circuit 439 and elastic sleeve 441 as described at [0066]-[0067]), wherein the foldable portion is located between and connected to adjacent unfoldable portions (see at least FIG. 10 illustrating the foldable portion located , and the foldable portion is configured to make the adjacent unfoldable portions at least partially overlap to form a fold portion when the foldable portion is folded (see at least FIG. 10 last two diagrams illustrating the folded configuration of the device where both portions 423 and 437 overlap with a section being a fold portion as illustrated at FIG. 10 with 439 and 441). 
Regarding claim 17, Delaporte in view of Williams discloses a display panel (see at least FIGS. 9-10 and [0065]), comprising the touch flexible printed circuit according to claim 1 (see above). 

Regarding claim 18, Delaporte in view of Williams discloses a display apparatus (see at least claim 1 describing display apparatus), comprising the display panel according to claim 17 (see above). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Delaporte, US 2017/0038799 A1 (hereinafter “Delaporte”) in view of Williams et al., US 2017/0118838 A1 (hereinafter “Williams”).
2, Delaporte discloses the touch flexible printed circuit according to claim 1 (see above), and is configured for folding the foldable portion to make the foldable portion abutted against the unfoldable portion to form the fold portion (see at FIGS. 8-10 describing at least portions of the flexible printed circuit positioned to where they 
However, although Delaporte discloses flexible printed circuit connections, Delaporte does not explicitly disclose wherein a bending silkscreen printing line is provided between the unfoldable portion and the foldable portion. 
In the same field of endeavor, Williams discloses wherein a bending silkscreen printing line is provided between the unfoldable portion and the foldable portion (see at least FIG. 11A illustrating various rigid and flexible PCB combinations, specifically top right with rigid PCBs on both ends of a flexible PCB, noting the other photo with lines on the flex PCB produced, and describing use in a hinged display at least at [0032] and [0039] and describing silk screening as a process for patterning the PCBs at least at [0679]-[0681]). 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the foldable display device of Delaporte to incorporate the flexible printed circuit board with silkscreen printing as disclosed by Williams because the references are within the same field of endeavor, namely, hardware components of display and touch devices. The motivation to combine these references would have been to improve connectivity of a flexing and moving set of interconnected devices such as a foldable display or touch screen (see Williams at least at [0022] and [0039]-[0040]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding claim 3, Delaporte in view of Williams discloses the touch flexible printed circuit according to claim 2 (see above), wherein the touch flexible printed circuit comprises one foldable portion, and a first unfoldable portion located on one side of the foldable portion (see Delaporte at least at FIGS. 9 and 10 illustrating unfoldable rigid portion 423 with flexible portion 439 on one side), and a second unfoldable portion located on the other side of the foldable portion (see at least Delaporte wherein FIGS. 8-10 illustrating a second unfoldable portion 437 on the other side of flexible portion 439), a first bending silkscreen printing line is provided between the first unfoldable portion and the foldable portion, and a second bending silkscreen printing line is provided between the second unfoldable portion and the foldable portion (see at least Williams FIG. 11B illustrating printed lines of the foldable portion on the flex PCB that are connected to both the rigid portions of the PCB, these rigid PCBs being a part of the unfoldable portions of the device in Delaporte). 

Regarding claim 4, Delaporte in view of Williams discloses the touch flexible printed circuit according to claim 2 (see above), wherein the touch flexible printed circuit comprises two unfoldable portions and at least three foldable portions located between the two unfoldable portions (see at least FIG. 8 illustrating a multiple non-foldable portion configuration with multiple foldable portions), a third bending silkscreen printing line is provided between the foldable portion and the unfoldable portion (see Delaporte at least at FIGS. 9 and 10 illustrating unfoldable rigid portion 423 with flexible portion 439 on one side), and the foldable portion is folded towards the unfoldable portion through the third bending silkscreen printing line (see at least Delaporte wherein FIGS. 8-10 illustrating a second unfoldable portion 437 on the other side of flexible portion 439 and see at least Williams FIG. 11B illustrating printed lines of the foldable portion on the flex PCB that are connected to both the rigid portions of the PCB, these rigid PCBs being a part of the unfoldable portions of the device in Delaporte)). 

Regarding claim 5, Delaporte in view of Williams discloses the touch flexible printed circuit according to claim 4 (see above), wherein a fourth bending silkscreen printing line is provided between adjacent foldable portions (see at Williams at FIG. 11B illustrating silkscreen printing lines therein and at least at [00679]-[0681]), and the adjacent foldable portions are folded towards each other through the fourth bending silkscreen printing line to form a fold portion with at least five layers (see Delaporte at least at FIGS 8-13; it would be obvious to one of ordinary skill in the art that the fold portion could be as high . 

Regarding claim 6, Delaporte in view of Williams discloses the touch flexible printed circuit according to claim 2, wherein the touch flexible printed circuit comprises no less than three unfoldable portions and no less than two foldable portions, and the foldable portion is located between adjacent unfoldable portions (see generally FIGS. 8-13 of Delaporte illustrating unfoldable portions in various configurations and foldable portions therein). 

Regarding claim 7, Delaporte in view of Williams discloses the touch flexible printed circuit according to claim 2 (see above), wherein an adhesive layer is provided on the foldable portion, and the foldable portion is adhered to the unfoldable portion through the adhesive layer (see at least Williams at FIG. 75A-75B describing adhesive layer as used within the rigid and flexible sections of the PCB described at least at [0686]-[0688]). 

Regarding claim 8, Delaporte in view of Williams discloses the touch flexible printed circuit according to claim 7 (see above), wherein material of the adhesive layer is double-sided adhesive tape (see at least [0006] and further at least [0669]-[670] describing various polymers; it would be obvious to one of ordinary skill in the art to try to substitute the finite and known adhesive materials in order to produce predictable results of adhesion based on the various mechanical and manufacturing limitations). 

Regarding claim 9, Delaporte in view of Williams discloses the touch flexible printed circuit according to claim 7 (see above), wherein the adhesive layer is provided on both front and back sides of the foldable portion (see at least Williams at FIG. 75A-75B describing adhesive layer as used within the rigid and flexible sections of the PCB described at least at [0686]-[0688]). 

Regarding claim 10, Delaporte in view of Williams discloses the touch flexible printed circuit according to claim 2 (see above), wherein the bending silkscreen printing line penetrates the touch flexible printed circuit in a width direction of the touch flexible printed circuit (see at least Williams at FIGS. 2 and 11 and 75A-B wherein the silk screening process is described at least at [0679]-[0681], the screen printing lines are between layers as described therein). 

Regarding claim 11, Delaporte discloses the touch flexible printed circuit according to claim 1 (see above). 
However, Delaporte does not explicitly disclose wherein the fold portion has a "Z" shape. 
In the same field of endeavor, Williams discloses wherein the fold portion has a "Z" shape (see Williams in FIG. 2 with a flexible portion 13 having a Z bend shape to it).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the touch flexible printed circuit of Delaporte to incorporate the Z shaped flex portion as disclosed by Williams because the references are within the same field of endeavor, namely, flexible printed circuits of display and touch devices. The motivation to combine these references would have been to improve positioning of flexible cables in relation to the rigid portion architecture (see Williams at least at [0029]-[0031]). Therefore, a person of ordinary skill in the art would have been motivated to 

Regarding claim 16, Delaporte in view of Williams discloses the touch flexible printed circuit according to claim 1 (see above).
However, Delaporte does not explicitly disclose wherein the touch flexible printed circuit has a "I" shape. 
In the same field of endeavor, Williams discloses wherein the touch flexible printed circuit has a "I" shape (see at least FIG. 11A of Williams illustrating various flexible PCBs with I shapes to them).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the touch flexible printed circuit of Delaporte to incorporate the Z shaped flex portion as disclosed by Williams because the references are within the same field of endeavor, namely, flexible printed circuits of display and touch devices. The motivation to combine these references would have been to improve positioning of flexible cables in relation to the rigid portion architecture (see Williams at least at [0029]-[0031]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Delaporte in view of Jang et al., US 2017/0364194 A1 (hereinafter “Jang”).

Regarding claim 12, Delaporte  discloses the touch flexible printed circuit according to claim 1 (see above) and describes a touch film. 
 wherein a first bonding zone for bonding to a touch film is provided at one end of the touch flexible printed circuit. 
In the same field of endeavor, Jang discloses wherein a first bonding zone for bonding to a touch film is provided at one end of the touch flexible printed circuit (see at least FIG. 6A-6E illustrating a bonding zone between the flexible PCB and the touch pad parts as described at [0164]-[0166]). 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the flexible printed circuit of Delaporte to incorporate the bonding zone as disclosed by Jang because the references are within the same field of endeavor, namely, touch display devices and foldable displays. The motivation to combine these references would have been to improve structure and flexibility of the device for various application of portable devices (see Jang at least at [0003]-[0004]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding claim 13, Delaporte in view of Jang discloses the touch flexible printed circuit according to claim 12 (see above), wherein a second bonding zone for bonding to a glass panel is provided at the other end of the touch flexible printed circuit (see at least [0092] of Jang and FIG. 2B).

Regarding claim 14, Delaporte in view of Jang discloses the touch flexible printed circuit according to claim 13 (see above), wherein the fold portion is located between the first bonding zone and the second bonding zone (see at least Delaporte at FIGS 8-10 as described at [0062]-[0067]). 

Regarding claim 15, Delaporte in view of Jang discloses the touch flexible printed circuit according to claim 12 (see above), wherein a positioning hole is provided on the first bonding zone .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVESH J NADKARNI whose telephone number is (571)270-7562.  The examiner can normally be reached on 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








			/AMARE MENGISTU/                                           Supervisory Patent Examiner, Art Unit 2623